Citation Nr: 0531316	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-15 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
status-post carcinoma of the prostate, currently rated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active duty in the U.S. Air Force from 
September 1960 to February 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a an April 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office in Seattle, Washington, 
which reduced the rating for the veteran's service-connected 
postoperative carcinoma of the prostate from 100 percent to 
40 percent under the provisions of 38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran had over 20 years of active service, to include 
active duty in Vietnam.  Medical evidence shows that 
adenocarcinoma of the prostate was diagnosed by needle biopsy 
in December 1999.  Treatment included interstitial Pd-103 
transperineal prostate seed implant with ultrasound guidance 
and Lupron for androgen ablation.  A September 2000 RO 
decision granted service connection for prostate cancer and a 
100 percent rating was assigned, effective from December 1, 
1999.  The veteran underwent a VA examination in November 
2001.  It was noted that a PAS level in September 2001 was 
0.1, which was consistent with an earlier level.  The 
physician concluded that the veteran was free of any 
recurrence of prostate cancer and that there was no evidence 
of metastatic disease.  

In January 2002, the RO proposed to reduce the 100 percent 
rating for the veteran's prostate cancer to 40 percent.  
After following the guidelines for such a reduction found in 
38 C.F.R. § 3.105, the RO reduced the rating in April 2002.  
The veteran has appealed this decision.  His representative 
asserted in recently received written argument that a remand 
was warranted to afford the veteran a more current 
examination.  It was noted that the last PSA level was 
obtained more than 4 years ago.  The Board agrees that a VA 
examination is indicated to determine the current status of 
the veteran's postoperative prostate cancer, to include 
whether there has been any recurrence in recent years, and to 
evaluate the severity of any residuals (e.g., voiding 
dysfunction) that may be present.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The Board also finds that it is not entirely clear how the RO 
arrived at a 40 percent rating for the veteran's 
postoperative prostate cancer.  The RO cited 38 C.F.R. 
§ 4.115b, Diagnostic Code 7528, which is directly on point, 
but this code also refers to rating residuals as voiding 
dysfunction or renal dysfunction , whichever is predominant, 
in cases where there is no local recurrences or metastasis of 
the cancer.  It is apparent that the RO's reduction to 40 
percent was based upon this cited legal authority but on 
remand, the RO must be more precise on rating the residuals 
and provide the veteran with all of the applicable rating 
criteria.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran for 
the purpose of obtaining any VA or nonVA 
treatment records that may be available 
relating to evaluation or treatment for 
postoperative residuals of prostate 
cancer.  After obtaining any necessary 
consent from the veteran, any identified 
records should be secured and associated 
with the claims file. 

2.  Thereafter, the veteran should be 
afforded a VA genitourinary examination 
for the purpose of determining the 
current status of his service-connected 
postoperative prostate cancer.  Following 
a review of all of the relevant medical 
evidence in the claims file, the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to opine 
whether there has been a recurrence of 
the prostate cancer and, if not, identify 
the predominant postoperative residuals 
(i.e., voiding or renal dysfunction).  
The examiner must also report all 
symptoms, signs or functional impairment 
attributable to the veteran's prostate 
cancer or treatment for same.  See 
38 C.F.R. § 4.115a.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

4.  The RO should readjudicate the issue 
of entitlement to restoration of a 100 
percent rating for postoperative prostate 
cancer and, if restoration is not 
warranted, entitlement to a rating in 
excess of 40 percent for said disability, 
with consideration of all of the 
applicable law and regulations, to 
include 38 C.F.R. § 4.115a (2005), and 
all of the evidence added to the record 
since the November 2002 Statement of the 
Case.

5.  If the benefit requested on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
should contain all of the applicable law 
and regulations, to include 38 C.F.R. 
§ 4.115a, and notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the November 2002 SOC.  
A reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

